DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 1 October 2020 and the Information Disclosure Statement filed 29 December 2020 and 27 January 2021.
This office action is made Non Final.
Claims 6 and 12 have been amended.
Claim 20 has been added.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 6-20 are pending. Claims 6 and 12 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 and 1/27/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 12-14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 20120323707, pub. 2012) in further view of Seven et al (20090018916, 2009) in further view of Chin et al (US20080288474 , pub. 2008)
As per independent claim 6, Urban discloses a method comprising
Memory
one or more menu item properties including at least any one set of a plurality of ingredients that are used in menu items, a plurality of seasonings that are used in the menu items, or a plurality of cooking styles of the menu items; (FIG 2: restaurant has menu information stored on their system/devices; FIG 3, 5; 0065, 0071, 0081: language dependent data for each food item (name, description, ingredients, etc) stored. Relationships are determined by the translation database and copied and stored on the restaurant’s system)
a correspondence relation between the menu item property in the first language and the menu item property in at least one second language; (FIG 2, 7; 0089-0091; 0095-0097)
Furthermore, Urban teaches receive, via a network from an information terminal, input of a menu item name displayed on the information terminal, extract choices of menu item properties included in the one or more menu item properties by consulting the memory, receive, via a network from an information terminal, input of a selected menu item property in the first language from among the choices of the menu item properties displayed on the information terminal, convert the received menu item property in the first language to the menu item property in the second language on the basis of the correspondence relation, store the received menu item name and the converted menu item property in the second language in the memory ( Urban discloses selecting a new language for a menu and presenting the menu and its items in the selected language on a device/terminal. (0069-0074; FIG 4) Urban discloses that menu includes a plurality of 
Furthermore, Urban discloses the language selection toggle, on the device/terminal, for choosing language can be available to patrons for use at all times for users to display the menu and everything on the menu in different languages at will. (0073) Thus, Urban provides the functionality of changing/converting the presented menu including menu items, their ingredients, any choices to be included with each menu item, other items and additional information to a different language at any time. Using this functionality, while the user is viewing the menu and/or a menu item page including its description, ingredients, available sides to add, other items, and/or any choices specific to the menu item, the user can use the language selection toggle, on the device/terminal, to have to what they are viewing to be presented in a different language. Urban discloses after the language is selected, the menu and everything on/associated with the menu is displayed in the selected language. (0074,0070-0071)  Thus, when the user toggles the language , the menu, all text/items on the menu, the available choices, and the choices selected from the menu to be ordered would be updated to be rendered/displayed in the new language selected.  Also, Urban discloses 
Also, the conversion is based on the use of the translation database. Urban discloses the user can add or change items names and prices, descriptive text and the like (item-specific options for menu items) within the menu. (0087, 0104) For example, 
Furthermore, Urban discloses the translation database is stored on a back-end server.(FIG 3) Thus, the translation database is separate from the device that stores the menu. Thus, when the menu is changed by the administrator, such as items being added, the information is sent from the device storing the menu to the transition database for future processing. The back end server processes the changes so that change occurs in all languages(0087). Thus, the change is sent via network from the device containing the menu. Once processed by the server, all the translation data associated with the added menu is obtain from the transition database and sent back to 
Furthermore, Urban discloses allowing an application or a link to be addable to the system so that before traveling, or when in a new area, a user can search for restaurants offering foreign language menus and obtain restaurant information based on GPS (see Figs. 3-4 and 6-7; Para 0109). However, the cited art fails to specifically disclose search for restaurants with the searching condition, and return the searched restaurants to the restaurant information providing site as search results. However, Seven et al discloses entering a menu item into a search box on a restaurant information providing site that results in searching for restaurants, using restaurant information providing site that contains the particular item on their menu. The restaurants that serve the items are displayed on a map. (FIG 2, 0054)

Urban discloses displaying a menu of food items on a device and receiving a selection, on the device, to translate at least one menu item into another language (FIG 4, 0073-0074). In response, the translation of the at least one menu item is obtain from memory and then displayed on the device which include the retrieved menu item information, including the menu item name and the converted menu item property in the second language. In other words, Urban discloses providing a foreign language menu by translating a food menu, descriptions on menu items, etc. into foreign languages. Thus, Urban discloses identifying a menu item/menu item property in a first language and converting it into a second language and identifying a foreign language word from a language correspondence relation on the basis of the menu item property in the first language. However, the cited art fails to specifically disclose identify a foreign language word corresponding to a searching condition input to an information providing site from a language correspondence relation on the basis of the input in the first language in the searching condition and add the foreign language word in the second language to the searching condition. However, Chin discloses receiving a search query in a first language. The query is sent to a translation engine that translate the query from a first language to a second language (form of adding the convert/translated item to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Chin et al since the cross-language search would have allow users to modify a translated search query in order to refine search results and allow users with some knowledge of a target language to construct useful search queries in the target language.
Furthermore, given the knowledge using a restaurant information providing site to identifying restaurants having a certain item on its menu in response to a search of that certain item using that site, and the knowledge to translate a search query in a first language into a second language to search on a search engine/site for information using the second language, it would have been obvious to one of ordinary skill in the art before effective filing date of Applicant’s claimed invention that these functionalities combined would allow Seven’s restaurant search functionality to allow its search input of a food/menu item, containing menu item properties as disclosed by Urban, be converted into at least one second language to allow the translated search query to be searched in other foreign language databases and find results of restaurants in other language serving that search food/menu item. This provides the benefit of allowing a user to use their native language to search for equivalent food items provided by foreign language based restaurants.


As per dependent claim 7, Claim 7 recites similar limitations as in Claim 6 and is rejected under similar rationale. Urban discloses the menu is stored (FIG 2) Urban discloses selecting a new language for a menu and presenting the menu and its items in the selected language. (0069-0074; FIG 4)  Urban discloses the menu items of the menu are categorized, wherein the categories are displayed in the selected categories. (0019,0065) Urban discloses when the user selects a category,  the menu items (and properties) are displayed to the user. In order for the all of this information to be properly displayed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the data regarding all menu information associated with the selected language had to be retrieved from storage in the selected language in order to be properly displayed; therefore, providing an efficient use of the customization process of a menu in presenting in a number of languages.

As per dependent claim 8, Claim 8 recites similar limitations as in Claims 6 and 7 and are rejected under similar rationale. Furthermore, the cited art teaches memory that stores a menu item introduction in the first language in association with the menu item category and the processing circuitry is further configured to extract the menu item introduction corresponding to the received menu item category from the memory, receive the extracted menu item introduction as the menu item introduction in the first language, wherein the memory stores a correspondence relation between the menu item introduction in the first language and the menu item introduction in the second language, convert the received menu item introduction in the first language to the menu item introduction in the second language on the basis of the correspondence relation, and store the converted menu item introduction in the second language in the memory as the menu item information. (Urban discloses a memory that stores a menu item category and a menu item introduction in the first language, (FIG 2,3) As stated, Urban discloses the menu is stored (FIG 2). Urban discloses selecting a new language for a menu and presenting the menu and its items in the selected language. (0069-0074; FIG 4)  Urban discloses each food/menu item on the displayed menu includes description of the menu item. Also, other additional information such as item-specific choices about a menu item can be displayed/provided.  The name, the description of the menu item on the menu displayed, and other additional information (item-specific options for menu items)  about a menu item is displayed in the selected language.  (0065,0069-0074) .In order for the all of this information to be properly displayed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the data regarding all menu information (including any choices for menu items associated with the menu information) associated with the selected language had to be retrieved from 
Also, the conversion is based on the use of the translation database. Urban discloses the user can add or change items names and prices, descriptive text and the like (item-specific options for menu items) within the menu. (0087, 0104) Each change is checked against the translation database to see if it exists as a term already presented in the database (0090). 0089 of Urban discloses the term can be a word, phrase, sentence; therefore, it at least implicit that the term is a menu item name, other 
As per independent claim 12, Claim 12 recites similar limitations as in Claim 6 and is rejected under similar rationale.
As per dependent claims 13-14, Claims 13-14 recites similar limitations as in Claims 7-8 and is rejected under similar rationale.
As per independent claim 20, Urban discloses a system comprising:
Memory (FIG 1)
one or more menu item information including one or more menu item properties for each restaurant; (FIG 2: restaurant has menu information stored on their system/devices; FIG 3, 5; 0065, 0071, 0081: language dependent data for each food item (name, description, ingredients, etc) stored. Relationships are determined by the translation database and copied 
correspondence relation between a menu item property in a first language and the menu item property in at least one second language; (FIG 2, 7; 0089-0091; 0095-0097)
Furthermore, Urban discloses allowing an application or a link to be addable to the system so that before traveling, or when in a new area, a user can search for restaurants offering foreign language menus and obtain restaurant information based on GPS (see Figs. 3-4 and 6-7; Para 0109). However, the cited art fails to specifically disclose search for restaurants with the searching condition, and return the searched restaurants to the restaurant information providing site as search results. However, Seven et al discloses entering a menu item into a search box on a restaurant information providing site that results in searching for restaurants, using restaurant information providing site that contains the particular item on their menu. The restaurants that serve the items are displayed on a map. (FIG 2, 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Seven et al since it would have provided a quick and efficient method of being able find all restaurants that serve a particular food item using a single instruction eliminating the need to waste the time and energy to individually search each restaurant’s menu in the area. 


Furthermore, given the knowledge using a restaurant information providing site to identifying restaurants having a certain item on its menu in response to a search of that certain item using that site, and the knowledge to translate a search query in a first language into a second language to search on a search engine/site for information using the second language, it would have been obvious to one of ordinary skill in the art before effective filing date of Applicant’s claimed invention that these functionalities combined would allow Seven’s restaurant search functionality to allow its search input of a food/menu item, containing menu item properties as disclosed by Urban, be converted into at least one second language to allow the translated search query to be searched in other foreign language databases and find results of restaurants in other language serving that search food/menu item. This provides the benefit of allowing a user to use their native language to search for equivalent food items provided by foreign language based restaurants.
Thus, the combination of Urban, Seven, and Chin teach receive a searching condition including one or more menu item properties in the first language from a restaurant information providing site, convert the menu item property in the first language included in the received searching condition to the menu item property in the .

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al in further view of Seven et al in further view of Chin et al in further view of Rossman (US 20140222413, pub. 8/7/2014)
As per dependent claim 9, Claim 9 recites similar limitations as in Claim 6 and is rejected under similar rationale. Furthermore, Urban teaches receive, in response to a request from the information terminal that is used at the restaurant, a revision to the received menu item introduction in the first language, translate, when the revision to the received menu item introduction in the first language is received, the received menu item introduction to the menu item introduction in the second language, and instruct, when the revision to the received menu item introduction is received, display of the automatically translated menu item introduction in the second language as the menu item introduction included in the menu item information.  (Urban discloses translate the first language into the second language and the menu is automatically updated with the new language. (0073) Furthermore, as stated above, Urban discloses the user can add or change food items names and prices, descriptive text and the like (item-specific options for menu items) within the menu. (0065, 0069, 0074, 0087). This is a form of a revision. Each change is changed against the translation database to see if it exists as a term already presented 
However, the cited art fails to specifically disclose receive an edit/revision to the text, automatically translate the text from a first language to a second language and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Rossman since it would have provided the benefit of a quick and easy process to receive a translation without any additional interaction from the user. 

As per dependent claim 10, Claim 10 recites similar limitations as in Claims 6, 8-9 and is rejected under similar rationale. Furthermore, Urban discloses receive a request to edit the menu item property in the first language from the information terminal that is used at the restaurant, extract, when the request to edit the menu item property is received, choices of the available menu item properties in the first language by consulting the memory, receive a selection of one of the extracted choices from the information terminal, convert the menu item property, corresponding to the one of the extracted choices, to the menu item property in the second language on the basis of the correspondence relation, and instruct, the selection is received, display of the converted menu item property in the second language as the menu item property included in the menu item information. (Urban discloses selecting a language for a menu and presenting the menu and its items and addition information associated with the items in the selected language. (0069-0074; FIG 4) Using the menu, the user can view more information 
Urban discloses the user can add or change items names and prices, descriptive text and the like (item-specific options for menu items) within the menu. (0087, 0104). Also, Urban discloses the data for the menu may be altered by receiving a text change. (0015, 0084, 0086) Thus, it is at least implicit that any aspect of a menu item may be edited. Furthermore, when the user perform an edit/altering of an aspect of the menu item, it is at least implicit that a request to edit/alter the item was made. Furthermore, as stated, the menu item contains multiple ingredients and is customizable when ordering (i.e. certain ingredients can be removed when ordering) For example, a menu item that is a platter has multiple ingredients. (e.g. hamburger platter has a hamburger, onion rings, lettuce, tomato slice and pickle). Thus, when an item such as a platter selected to be edited/altered, it is at least implicit that the user had a choice of different items of the platter to choose from to edit/alter or add (available ingredients). 
In order for the all of this stored information to be properly displayed for editing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the data regarding all menu information associated with the selected language had to be retrieved from storage in the selected language in order to be properly displayed; therefore, providing an efficient use of the customization process of a menu in presenting in a number of languages.
  Furthermore, during the editing process of a menu item, each change/edit is checked against the translation database to see if it exists as a term already presented in the database (0090). 0089 of Urban discloses the term can be a word, phrase, 
However, the cited art fails to specifically disclose receive an edit to the text, automatically translate the text from a first language to a second language and display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Rossman since it would have provided the benefit of a quick and easy process to receive a translation without any additional interaction from the user.
As per dependent claim 11, Claim 11 recites similar limitations as in Claim 10 and is rejected under similar rationale.
As per dependent claims 15-17, Claims 15-17 recites similar limitations as in Claims 9-11 and are rejected under similar rationale.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al in further view of Seven e tal in further view of Chin et al in further view of Cho (KR20020038671 , pub. 2002)
As per dependent claims 18-19, the cited art fails to specifically disclose generating writing that allows a foreigner to pronounce the menu item name in the first language and the menu item information further includes the writing. However Cho discloses presenting/providing a menu such that names of the food on the menu can be converted into Korean, the Romanization system, English, Japanese, Chinese, etc. by one click wherein the food name is displayed in a first language along with its transliteration. The transliteration enables the user to pronounce words and name of the 
    PNG
    media_image1.png
    31
    85
    media_image1.png
    Greyscale
 with its transliteration “Galbitang”. (Abstract, FIG 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed feature(s) of Cho since it would have provided the benefit of enabling a user to pronounce a word written in an unfamiliar alphabet of a foreign language even though the user may not know their meaning. 


Response to Arguments
Applicant’s arguments with respect to claims 6 and 12 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177